DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 22 April 2021 wherein: claims 1, 4-6 and 9-10 are amended; claim 2 is canceled; claims 1 and 3-11 are pending.

Response to Arguments
Applicant's arguments filed 22 April 2021 with respect to the claim interpretation under 35 USC 112(f) have been fully considered but they are not persuasive.
Examiner acknowledges the specification recites modules as claimed and as described in Applicant’s arguments. However, the specification never provides specific structures for the modules. For example, the specification recites a “position logging module” (par. [0035]), but does not provide a specific structure for the module.
With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f)  does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing Id. at 1350–51. See MPEP 2181(I)(A).
In this case, the claimed modules similarly do not provide any indication of structure, therefore the limitations are interpreted under 35 USC 112(f). If Applicant does not wish for the limitations to be interpreted under 35 USC 112(f), examiner recommends removing the generic placeholder “module” (e.g., by reciting --a position logger-- and --a vector information processor--).
Since no corresponding structures for the modules are described in the specification, Applicant’s arguments regarding the 35 USC 112(b) rejections of claims 10-11 due to their interpretation are not persuasive.
Examiner acknowledges the prior 35 USC 112(b) rejections of claims 5 and 9 are overcome by amendment.
Applicant’s arguments regarding the prior 35 USC 102/103 rejections of claims 1 and 3-11 are not persuasive.
Regarding claim 1, the claim is presently rejected under 35 USC 103 as being unpatentable over Koltermann (US 2016/0103228) in view of Hitachi (EP 2 634 601; a copy is included with Applicant’s Information Disclosure Statement filed 02 August 2019) as described below.
Examiner acknowledges that the detectors of Hitachi are not supported within the vessel as claimed. However, Koltermann discloses a detector supported within the vessel as described in the rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Koltermann discloses a detector supported within the vessel and movable therein along an expected path of the beam of test radiation. Hitachi discloses first and second detectors. Together, the combined teachings of the references suggest first and second detectors supported within the vessel and movable therein along an expected path of the beam of test radiation.
Similarly, while Hitachi does not disclose a two-dimensional detector as argued by Applicant, Koltermann discloses a two-dimensional detector. Together, the combined teachings of the references suggest first and second two-dimensional detectors.
In response to applicant's argument that Hitachi discloses avoiding the use of a liquid filled phantom whereas Koltermann discloses the use of a liquid filled phantom and that therefore the teachings cannot be combined, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, the non-liquid filled phantom of Hitachi is not relied upon in the rejection. Only the use of two detectors of Hitachi, as compared to the one detector of Koltermann, is relied upon in the rejection. The combined teachings of the references 
	Regarding claims 3-11, Examiner refers to the above response regarding claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 10, claim limitation “position logging module adapted to …” uses the generic placeholder “module” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Accordingly, the claim limitation is interpreted under 35 USC 112(f) as corresponding to any device capable of performing the claimed function since there is no corresponding structure described in Applicant’s specification.
Similarly, claim limitation “vector information module adapted to …” has been interpreted under 35 USC 112(f) as corresponding to any device capable of performing the claimed function since there is no corresponding structure described in Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 3-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “the detector” in lines 4-5 which is unclear since only “a first detector” is previously recited. For the purposes of examination, Examiner has considered --the first detector--.

Regarding claims 3-11, the claims are rejected due to their dependence on claim 1.

Regarding claims 4-5, the claims recited dependence on claim 2 which is presently cancelled. For the purposes of examination, Examiner has considered the claims to depend on claim 1.

Regarding claim 10, claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for each claim limitation as described above. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, the claim recites “the detector” in line 4. There is insufficient antecedent basis for this limitation in the claim since first and second detectors are previously recited. For the purposes of examination, Examiner has considered --the first and second detectors--.

	Regarding claim 11, the claim is rejected due to its dependence on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim(s) 1, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann (US 2016/0103228) in view of Hitachi (EP 2 634 601; a copy is included with Applicant’s Information Disclosure Statement filed 02 August 2019).

	Regarding claim 1, as best understood, Koltermann discloses a phantom 1 comprising a vessel 2 for containing a tissue equivalent liquid (water or any other liquid having comparable density) and adapted to pass a beam of test radiation into the vessel 2, a first detector 110 adapted to determine the intensity of the beam of test radiation, the first detector 110 being supported within the vessel 2 and movable therein along an expected path of the beam of test radiation; wherein the first detector 110 is a 2-dimensional detector adapted to determine the spatial intensity perpendicular to the expected path of the beam and energy deposition of the beam (par. [0004], [0010]-[0014], [0055]-[0062], fig. 1-2).
	Koltermann does not expressly disclose a second detector collinear with and spaced apart from the first detector, the second detector also being supported within the vessel and movable therein along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is a 2-dimensional detector adapted 
	Hitachi discloses a first detector (one of a plurality of sensors in sensor section 203) adapted to determine the spatial intensity and energy deposition of a beam of test radiation and a second detector (another of a plurality of sensors in sensor section 203) collinear with and spaced apart from the first detector along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is adapted to determine the spatial intensity and energy deposition of the beam (Abstract, par. [0028]-[0031], [0064], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Hitachi and in view of Koltermann disclosing a detector being supported within the vessel and movable therein along the expected path of the beam of test radiation as described above to include a second detector collinear with and spaced apart from the first detector, the second detector also being supported within the vessel and movable therein along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is a 2-dimensional detector adapted to determine the spatial intensity perpendicular to the expected path of the beam and energy deposition of the beam.
	One would have been motivated to do so to gain an advantage recited in Hitachi of being able to measure depth dose distributions (Hitachi, par. [0004]).

Regarding claim 5, as best understood, Koltermann modified teaches the phantom of claim 1, wherein at least one of the first detector and the second detector is a multi-channel detector (Hitachi, par. [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the further teachings of Hitachi.
	One would have been motivated to do so to gain an advantage recited in Hitachi of permitting independent acquisition of data (Hitachi, par. [0048]).

	Regarding claim 6, as best understood, Koltermann modified teaches the phantom of claim 1, wherein the vessel 2 contains a tissue equivalent liquid (water or any other liquid having comparable density; Koltermann, par. [0055]).

	Regarding claim 7, as best understood, Koltermann modified teaches the phantom of claim 6, wherein the tissue equivalent liquid is water (Koltermann, par. [0055]).

	Regarding claim 9, as best understood, Koltermann modified teaches the phantom of claim 1, wherein the expected path of the beam of test radiation is horizontal (Hitachi, Abstract, par. [0028]-[0031], [0064], fig. 2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the further teachings of Hitachi.
Hitachi of being able to measure depth dose distributions (Hitachi, par. [0004]).
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hitachi as applied to claim 1 above, and further in view of Hirasawa (US 2015/0306427).

	Regarding claim 3, as best understood, Koltermann modified teaches the phantom of claim 1, but does not expressly disclose the vessel comprises at least one wall having a window therein, which window is adapted to pass the beam of test radiation to the tissue equivalent liquid.
	Hirasawa discloses a vessel (of phantom 3) comprises at least one wall having a window 6 therein, which window 6 is adapted to pass a beam 4 of test radiation to a tissue equivalent liquid (par. [0029], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Hirasawa so that the vessel comprises at least one wall having a window therein, which window is adapted to pass the beam of test radiation to the tissue equivalent liquid.
	One would have been motivated to do so to gain an advantage recited in Hirasawa of reducing the amount of radiation absorbed by the wall of the phantom (Hirasawa, par. [0029]).
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi as applied to claim 1 above, and further in view of Tonner (US 2015/0196779).

	Regarding claim 4, as best understood, Koltermann modified teaches the phantom of claim 1, but does not expressly disclose at least one of the first detector and the second detector is silicon based.
	Tonner discloses a detector is silicon-based (Abstract, par. [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Tonner so that at least one of the first detector and the second detector is silicon based, since it has been held to be obvious to select a known material on the basis of its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to use silicon to provide an advantage recited in Tonner of permitting energy-selective x-ray detection (Tonner, par. [0017]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi as applied to claim 7 above, and further in view of Campbell (US 2010/0041005).

	Regarding claim 8, as best understood, Koltermann modified teaches the phantom of claim 7 wherein the tissue equivalent liquid is water (Koltermann, par. [0055]).
Koltermann modified does not expressly disclose the water is deionized water.
	Campbell discloses water in a phantom is deionized water (Abstract, par. [0053]-[0055], table 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Campbell so that the water is deionized water, since it has been held to be obvious to select a known material on the basis of its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to do so to gain an advantage recited in Campbell of providing a desired PCA concentration (Campbell, par. [0053]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi as applied to claim 1 above, and further in view of Hoshino (US 2015/0327834).

	Regarding claim 10, as best understood, Koltermann discloses a radiation detection system 100, comprising the phantom of 1 claim 1; and a driven movable support 11 for the first and second detectors 110 adapted to move the first and second detectors 110 along the expected path of the beam of test radiation (par. [0055]-[0062] , fig. 1-2).
	Koltermann does not expressly disclose a controller adapted to control the position of the first and second detectors; a position logging module adapted to log the position of the first and second detectors within the vessel; a vector information module 
	Hoshino discloses a controller 19 and a processor 50 used in conjunction with a phantom (par. [0061]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Hoshino to include a controller adapted to control the position of the first and second detectors; a position logging module (i.e., a processor) adapted to log the position of the first and second detectors within the vessel; a vector information module (i.e., the processor) adapted to receive an output signal from the first and second detectors and process information determined by the first and second detectors.
	One would have been motivated to do so to gain an advantage of being able to automate control of the system.

	Regarding claim 11, as best understood, Koltermann modified teaches the radiation detection system as claimed in claim 10 wherein driven movable support 10 comprises a linear stage 111 (Koltermann, par. [0057]. fig. 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884